SEILER, Judge,
concurring in result.
I concur in the result reached in the principal opinion, because there seems to be no real question but that plaintiff knew he owed the bank a substantial amount of money and had known so for a number of months. However, I do not believe a bank should be permitted to use self-help and dip into a depositor’s checking account whenever there happens to be an outstanding credit card indebtedness. There may be instances where the depositor is justified in expecting that amounts charged for purchases which he has made with his credit card will not be transferred from his checking account without some prior notice from the bank of its intention to do so and wherein he is entitled to relief if the bank does otherwise. Despite what the fine print may say, this is what the credit card user expects as a practical matter. This expectation of the customer is now a matter of law. The Truth in Lending Act, 15 U.S.C. § 1666h (1976) and Regulation Z, 12 C.F.R. § 226.13(j) (1980), effective approximately a month after appellant withdrew funds from respondent’s checking account, forbids such a practice unless there is a prior agreement in writing to that effect. Violation of the above provisions is subject to civil and criminal penalties. See 15 U.S.C. §§ 1611 and 1640 (1976) and 12 C.F.R. § 226.1(c) (1980).